       Case 2:19-cv-00089-KS-MTP Document 55 Filed 10/02/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     EASTERN DIVISION


       JIMMIE HARRELL AND
       ROSE M. HARRELL                                                   PLAINTIFFS


       VS.                                   CIVIL ACTION NO. 2:19-cv-89-KS-MTP


       AIG PROPERTY CASUALTY COMPANY
       AND XYZ INSURANCE COMPANIES 1-4


                                                ORDER

              THIS CAUSE IS BEFORE THE COURT on Joint Motion to Dismiss [54] filed

by the parties wherein they request that Count II be dismissed without prejudice and Count III be

dismissed with prejudice.

              The Court finds that the motion is well taken and Count II is hereby DISMISSED

WITHOUT PREJUDICE and Count III is DISMISSED WITH PREJUDICE.

              SO ORDERED this the _2nd____ day of October, 2020.



                                                 _____s/Keith Starrett______________
                                                  UNITED STATES DISTRICT JUDGE
